846 F.2d 71Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Geoffrey L. HORN, Rev., Plaintiff-Appellant,v.John R. HARGROVE, Hon., ex rel. the United States ofAmerica, Defendant- Appellee.
No. 88-7041.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1988.Decided April 27, 1988.

Geoffrey L. Horn, appellant pro se.
Before WIDENER and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order denying relief on plaintiff's civil complaint filed under 28 U.S.C. Sec. 1331 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.  We deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.  Horn v. Hargrove, C/A No. 87-3020-S (D.Md. Nov. 30, 1987).


2
DISMISSED.